mm
UM)

United States District Court
for the District of Massachusetts
Report on Offender Under Supervision

Narne of Ofl`ender: Christopher Perez Case Number: 0101 l:lSCR10302
Name of Sentencing Judieial Oflieer: Honorable George A. O’Tooie, Sr. U.S. Disuict Judge

Date of Original Sentence: April 11 2017
Date of lst Violation: August 14, 2018

Original Offense: Conspiracy to Possess with lntent to Distribute Narcotics 21 :846

Origlnal Sentenee: 6 months of BOP, 26 months of TSR
1“ Violation Sentence: 60 days custody, 24 months ofTSR

Type of Supervision: Term OfSupv Rel Date Supervlsion Commeneed: August 14, 2018

ongj_i_on Nnmber
I.

NON-COMPLIANCE SUMMARY

Nature gf§gngggpm' ce

MUpon release from custody, the person under supervision shall
serve at least 3 months and up to 6 months at the Hope House program in Boston,
MA until a suitable residence is approved by U.S. Probation. The person under

supervision shall observe the rules of that facility.

Upon release from custody, Mr. Perez was admitted to the Hope House on 8/28/2018. His
mcipation in the program was sub-par, however, there was conHicting infonnation
provided to the probation office on whether he was compliant with the program rules. On
11/08/2018, Mr. Perez was discharged ii'om the program for what the probation oHice
interprets as not being a good iit. While he did not follow program rules completely, his
non-compliance was not reported to him timely so he could work out a plan to succed.

As he did not have an approved address, he lived shortly with his parents and then resided
at a sober house from 11/26/2018 until 12/17/2018 and is currently residing with his
parents again. The probation office finds this a suitable home at this time.

§mial Condition; The person under supervision shall complete a Certified
Batterer’s program.

To date, Mr. Perezhas failedto enroll in aCertiiied Batterer’s Program. He has been given
a deadline of 2/01/2019 to identify and enroll in a program.

U.S. Pro@°on Ochr Action: Since his release from incarceration, Mr. Perez has maintained his sobriety and
has reported to the probation oflice as directed. He has also been compliant with all the conditions placed on
him by the Dcparu'nent ofChild and Families to work towards getting his parental rights reestablished with his
two yo\mgest children. At this time, we are reporting the above non-compliance to the Court and asking for no
action to be taken Foremost, our office is promoting Mr. Perez’ success with his sobriety and will continue to
work with him to complete all other conditions imposed by the Court.

Prob IZA -2» Report on Offender Under Supsrvisicn

Reviewed/Approved by: Respectfully submitted,

§§ Bg;il F grown [§Z Mn L. Hoskins

Basil F Cronin by Sharon L. Hoskins

Supervisory U.S. Probation 0fficer Sr. U.S. Probation Officer
Date: 1/22/2019

 

Noksmuckncemqmdmth¢mdmd:thdaddmmdaatmbe!ahmmfcum

Approved

Submit a Request for Modifying the Conditions or Term of Supervision

Submit a maun for Warrant or Summons

Other .

 

 

The Hon‘orable George A. O’Toole,
Sr. U.S. District Judge

Date

 

